DETAILED ACTION
This action is responsive to Remarks and Claim amendments filed on June 30, 2022.
Claims 1, 3, 10, 12, 16 and 18 have been amended. 
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to amendments
The objection of claims 3, 12 and 18 is withdrawn in view of applicant’s amendments.

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 10 and 16 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:

  	In claims 1, 10 and 16:
    	“standardizing, by one or more computer processors, the one or more disparate data points utilizing a trained binary classification model into binary machine learning evaluation metrics comprising a concise representation of mixed software and machine learning environments;   	generating, by one or more computer processors, one or more non-binary machine learning evaluation metrics based on the one or more standardized disparate data points; and   	responsive to the one or more generated non-binary machine learning evaluation metrics exceeding one or more thresholds, deploying, by one or more computer processors, the test input, wherein the one or more thresholds are adjusted based on deployment requirements.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Bathen et al. (US Pub. No. 2019/0147300) – Anomaly Detection in Multidimensional Time Series Data; Ross et al. (US Pat. No. 10,685,295) – Allocating Resources for a Machine Learning Model. See the accompanying PTO-892 for the titles of NPL reference(s) considered pertinent to applicant's disclosure.
  	A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Bathen et al. (US Pub. No. 2019/0147300)  	Bathen set forth a method, computer system, and computer program product to detect anomalies in a multivariate or multidimensional time series data set. The time series data set is retrieved from a monitored device. A pair of neural networks are trained simultaneously using the retrieved time series data set by implementing an adversarial training process, to generate a generative neural network and a discriminative neural network. The anomalies in the time series data set of the monitored device are detected by implementing one or both of the generative neural network and the discriminative neural network to monitor the time series data set. However, Bathen does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 10 and 16.    

   	Ross et al. (US Pat. No. 10,685,295)  	Ross set forth a method for allocating resources for a machine learning model is disclosed. A machine learning model to be executed on a special purpose machine learning model processor is received. A computational data graph is generated from the machine learning model. The computational dataflow graph represents the machine learning model which includes nodes, connector directed edges, and parameter directed edges. The operations of the computational dataflow graph is scheduled and then compiled using a deterministic instruction set architecture that specifies functionality of a special purpose machine learning model processor. An amount of resources required to execute the computational dataflow graph is determined. Resources are allocated based on the determined amounts of resources required to execute the machine learning model represented by the computational dataflow graph. However, Ross does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 10 and 16.    

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner ANIBAL RIVERA, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 10:30 AM to 6:30 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HYUNG S. SOUGH, can be reached at (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANIBAL RIVERA/Primary Examiner, Art Unit 2192